Title: From Benjamin Franklin to Robert Morris, 30 March 1782
From: Franklin, Benjamin
To: Morris, Robert


Sir,
Passy, March 30. 1782.
With this if it comes to Hand you will receive Copies of several preceeding Letters to you which went by the Alliance, Capt. Barry, who sail’d the 15. without taking any of our Supplies, conceiving his Vessel not fit for such Service, and I am still uncertain whether any Part can go by the Convoy. If the St. Domingo Fleet, which has long been expected, were arrived, Transports would not be so scarce. Capt. Barry tells me there is Aboundance of Arms & ammunition at Boston, and the Capture of Cornwallis having furnished more, I hope those Articles will not be much wanted; I have also been informed, that the Cargo of Clothing sent by the Ship Marquis de la Fayette, is arrived with you from neutral Ports, & offered at a low Price. If this be true, the unavoidable Delay of the Goods we have here on hand will not on the whole be so prejudicial to our Affairs.— We do not however rely on these Informations, but press continually for the Aid of Government to get them transported safely. Mr. Barclay is still in Holland, endeavouring to ship the unfortunate Purchase left there by Gillon; and if his Ships go safe, you will be furnished from thence with something considerable.
Since my last I have paid in Holland a Number of Bills of Exchange drawn in favour of Mr. Ross amounting to 40,958 banck Florins, and by that Means prevented their Protest. No Demand has been made on me by Mr. Wm. Lee. I do not know where he is; and I think he did so little for the 3000 Guineas he receiv’d, that he may wait without much Inconvenience for the Addition. I have paid Capt. Frey and taken the Receipts you required. In the other Dispositions you have ordered, I shall do the best I can.
Before I was sufficiently assured myself, or could assure Mr. Jay of having herewithal—to assist him in discharging his Acceptations, I heard he had began to suffer some of them to be protested. As soon as I found it was possible for me to help him, I wrote to him to draw upon me for the Sum he wanted, being near Thirty Thousand Pounds Sterling, which will put a Stop to those Protestations, and enable him to pay all honourably.
By the News-Papers I send to Mr. Secy. Livingston you will see the Change of Sentiment respecting us in the English Nation. I do not know whether this will diminish your Expence for the coming Campaign, because while they have an Army in our Country, I do not think their proposed Inactivity is to be trusted, tho’ it is said that after such Resolutions of Parliament, no Minister will dare to order offensive Operations. Their Papers say that Orders are given both in England and Ireland to stop the Embarkation of the Troops intended for North America; but what I rely on more, is some Information I have just received from Germany, that the March of Recruits there to the Seaside is also countermanded. If from what it is their Interest to do, one could conclude what they will do, I should imagine that alarmed with the Loss of St. Christopher, they would withdraw their Troops from the Continent in order to defend their remaining Islands. But this Ministry have hitherto so constantly acted contrary to the true Interest of their Nation & so inconsistantly with common Raison & Judgment, that one cannot fairly draw such a Conclusion.
The Goods for replacing the Cargo of the Marquis de La Fayette had been purchased long before we knew that you could have wished it otherwise. I hope the Invoice you sent me of Goods to be bought by Mr. Barclay & Ridley, will be partly rendered unnecessary by the Purchase, because I see no Possibility of paying the Sum, required for the Invoice viz, near Two millions, having received the most explicit & positive Assurances, that more Money than I have mentioned cannot this Year be obtained.
Permit me to hope also and for the same Raison that the Bills you will find yourself obliged to draw on me may not amount to a very large Sum. Hitherto I have accepted & paid all Drafts upon myself, and enabled my Colleagues to discharge those upon them, with Punctuality & Honour, the few abovementioned on Mr. Jay only excepted. I wish to finish this Part of my Emploiment with the Credit I have hitherto supported both for myself and for my Constituants. I must in June next pay M. Beaumarchais near 2,500,000 Livres. I have often been in great Distress & suffered much Anxiety; I still dread at times the same Situation: But your Promise that after this Month no more Bills shall be drawn on me, keeps up my Spirits, and affords me the greatest Situation [Satisfaction?].
I am extreamly pleased with the various prudent Measures you have with so much Industry put in Practice to draw forth our internal Strength, I hope they will be attended with the Success they merit; and I thank you for the Communication.
Our former Friend Mr. Deane has lost himself entirely. He and his Letters are universally condemned. He cannot well return hither, and I think hardly to America. I see no Place for him but England. He continues however to sit croaking at Ghent, chagrin’d, discontented, & dispirited. You will see by the enclosed what Mr. Barclay says of his Accounts. Methinks it would be well to have them examined, and to give Orders for the Payment of what is found justly due to him. Whether the Commission he charges on the Purchases made by Mr. Beaumarchais, comes under that Description I cannot say; the Congress will judge.
I will endeavour to send the Books with the Marquis, who does not go yet for 3 or 4. Weeks. I shall write farther by that Opportunity. At present I can only add, that I am ever, with the sincerest Esteem, & Respect, Dear Sir, Your &c—
Robt. Morris Esq. Supt. of Finances.
